DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

        ERIC C. CHRISTU, as personal representative of the
    ESTATE OF SIMON C. FIREMAN, and ERIC C. CHRISTU and
   KENNETH MEEWES, as co-trustees of the Simon C. Fireman 2005
                      Revocable Trust,
                         Appellants,

                                    v.

                         STEPHANIE PIZZOLA,
                              Appellee.

                    Nos. 4D18-1591 and 4D18-3028

                               [May 9, 2019]

   Consolidated appeals from the Circuit Court for the Fifteenth Judicial
Circuit, Palm Beach County; Janis Brustares Keyser, Judge; L.T. Case No.
502011CP005080XXXXMB.

   Matthew S. Sackel and Amy M. Wessel of Shutts & Bowen LLP, West
Palm Beach, for appellant Eric C. Christu.

  Peter Matwiczyk, Jr. of Boyes, Farina & Matwiczyk, P.A., Palm Beach
Gardens, for appellant Kenneth Meewes.

  Edward Downey of Downey | McElroy, P.A., Palm Beach Gardens, for
appellee.

PER CURIAM.

   Affirmed.

WARNER, LEVINE and FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.